STATE OF MICHIGAN

                           COURT OF APPEALS



NATHAN MURPHY-DUBAY,                                                FOR PUBLICATION
                                                                    August 18, 2015
               Plaintiff-Appellant,                                 9:00 a.m.

v                                                                   No. 321380
                                                                    Court of Claims
DEPARTMENT OF LICENSING AND                                         LC No. 14-000019-MZ
REGULATORY AFFAIRS and DIRECTOR,
DEPARTMENT OF LICENSING AND
REGULATORY AFFAIRS,

               Defendants-Appellees.


NATHAN MURPHY-DUBAY,

               Plaintiff-Appellant,

v                                                                   No. 321749
                                                                    Ingham Circuit Court
DEPARTMENT OF LICENSING AND                                         LC No. 13-001164AA
REGULATORY AFFAIRS,

               Defendant-Appellee.



Before: SAWYER, P.J., and M. J. KELLY and SHAPIRO, JJ.

PER CURIAM.

        In Docket No. 321380, plaintiff appeals as of right from an opinion and order of the
Court of Claims granting defendants’ motion for summary disposition on plaintiff’s complaint
for a writ of mandamus and declaratory judgment; plaintiff sought to compel the Department of
Licensing and Regulatory Affairs to take action on his purported application for a limited license
to practice medicine. In Docket No. 321749, plaintiff appeals as of right from a final order of the
circuit court affirming the decision of the Department of Licensing and Regulatory Affairs,
Bureau of Health Care Services, Professional Licensing Section, which rejected the application.
We affirm.



                                                -1-
                                            I. FACTS

        Plaintiff attended Saba University School of Medicine, located on the island of Saba in
the Netherland Antilles. He completed two years of coursework, followed by two years of
clinical rotations through Dalhousie University in Nova Scotia, Canada. After his clinical
rotations, plaintiff returned to Michigan and began seeking entrance into postgraduate clinical
training programs (commonly known as “residencies”), but was unable to secure a position.1

        On June 18, 2013, plaintiff submitted an application on a form he created himself,
seeking a “limited license” to practice medicine within the State of Michigan pursuant to MCL
333.16182(1). On July 29, 2013, plaintiff sent defendants a follow-up letter, asking for a
favorable response, or, in the event of a denial, for an opportunity to be heard pursuant to MCL
333.16232. On September 23, 2013, plaintiff filed a complaint for a writ of mandamus and
declaratory judgment in the Ingham Circuit Court seeking an order directing defendants to take
action on his June 18, 2013 application and entry of a judgment declaring the rights of the parties
regarding medical licensure under applicable constitutional, statutory, and administrative law.

        On September 30, 2013, the manager of the Bureau of Health Care Services, Professional
Licensing Section, sent plaintiff a letter explaining that the board of medicine does not issue
limited licenses to individuals upon request and that limited licenses are “typically issued for a
group of licensees who either have restrictions to the location in which they may physically
practice such as with an educational limited license or for disciplinary purposes for someone who
has previously held a full license.” In addition, the manager explained that MCL 333.16232 does
not authorize a hearing for someone whose education or training does not meet the requirements
for licensure as a physician, but applies to initial licensure applicants who meet the educational
and training requirements, but are denied licensure for reasons related to past criminal
convictions, previous disciplinary actions, or other issues that may impact or relate to their
overall good moral character and ability to practice safely and legally in the State of Michigan,
giving those individuals the opportunity for a hearing to demonstrate that, despite their history,
they currently possess good moral character and can practice their profession safely. On October
18, 2013, plaintiff filed an appeal in the Ingham Circuit Court seeking judicial review of
defendants’ September 30, 2013 letter rejecting his application for a limited license and request
for a hearing.2

      On October 28, 2013, defendants filed a motion for summary disposition of plaintiff’s
complaint for a writ of mandamus and declaratory judgment pursuant to MCR 2.116(C)(8) and


1
  Plaintiff has also taken and passed “Step 3” of the United States Medical Licensing
Examination (USMLE), which is typically taken after one has completed a residency.
2
  Although plaintiff characterizes the agency’s action as “denying” him a license, the agency’s
action is more accurately characterized as rejecting his application (again, the application form
was created by plaintiff himself because the agency had not and does not recognize the type of
license plaintiff believed he was entitled to under MCL 333.16182(1)). The agency refunded the
application fee plaintiff included with his application.



                                                -2-
(C)(10). On November 1, 2013, plaintiff filed a response. On January 23, 2014, due to statutory
changes, plaintiff’s writ of mandamus and request for declaratory judgment claims were
transferred to the Court of Claims pursuant to MCL 600.6404(3), while the appeal of the agency
decision remained in circuit court.

        On April 1, 2014, the Court of Claims issued an opinion and order granting defendants’
motion for summary disposition on plaintiff’s complaint for a writ of mandamus and declaratory
judgment pursuant to MCR 2.116(C)(8). On April 28, 2014, the Ingham Circuit Court issued a
final order affirming the September 30, 2013 agency decision.

                          II. INTERPRETATION OF MCL 333.16182

       Plaintiff first asserts that defendants misinterpreted and misapplied the Public Health
Code, 1978 PA 368, as amended, MCL 333.1101 et seq., when they failed to issue him a
“limited license” to practice medicine, which he contended was permitted by MCL
333.16182(1). We disagree.3

       MCL 333.16182 states as follows:

               (1) A board may grant a limited license to an individual if the board
       determines that the limitation is consistent with the ability of the individual to
       practice the health profession in a safe and competent manner, is necessary to
       protect the health and safety of patients or clients, or is appropriate to promote the
       efficient and effective delivery of health care services.

               (2) In addition to the licenses issued under subsection (1), a board may
       grant the following types of limited licenses upon application by an individual or
       upon its own determination:

              (a) Educational, to an individual engaged in postgraduate education.

               (b) Nonclinical, to an individual who functions only in a nonclinical
       academic, research, or administrative setting and who does not hold himself or
       herself out to the public as being actively engaged in the practice of the health
       profession, or otherwise directly solicit patients or clients.

              (c) Clinical academic, to an individual who practices the health profession
       only as part of an academic institution and only in connection with his or her
       employment or other contractual relationship with that academic institution. For
       an individual applying for a limited license under this subdivision to engage in the




3
  This issue of statutory interpretation presents a question of law reviewed de novo. Huron
Behavioral Health v Dep’t of Community Health, 293 Mich. App. 491, 497; 813 NW2d 763
(2011).



                                                -3-
       practice of medicine under part 170, “academic institution” means that term as
       defined in section 17001.

Specifically, plaintiff asserts that part 1 of subsection (1), which authorizes a limited license
when “consistent with the ability of the individual to practice the health profession in a
competent manner,” is applicable here, and “[i]t is this provision that authorizes the Agency to
issue Appellant a limited license which it refuses to do.”

       Subsection (1) permits a limited license to be issued if any of its three criteria are met,
including the “consistent with the ability” condition upon which plaintiff relies. However, the
Legislature via the Public Health Code invested in the various medical boards broad discretion
with respect to the licensing of applicants to practice medicine. It did not, as plaintiff asserts,
unambiguously provide in subsection (1) that a board grant a limited license to practice medicine
to someone in plaintiff’s particular situation.

      For example, MCL 333.16174(1) permits a board to enact rules that promote safe and
competent practice and informed consumer choice:

               An individual who is licensed or registered under this article shall meet all
       of the following requirements:

                                               ***

               (c) Have a specific education or experience in the health profession or in a
       health profession subfield or health profession specialty field of the health
       profession, or training equivalent, or both, as prescribed by this article or rules of
       a board necessary to promote safe and competent practice and informed consumer
       choice.

MCL 333.16141(3) makes it clear that it is the boards that set the standards: “The department
may promulgate rules to promote the effective and consistent administration of this article.
However, the department shall not promulgate rules that constitute the licensure, registration, or
examination of health professionals.” Likewise, MCL 333.16148(1) provides that “a board may
promulgate rules to establish standards for the education and training of individuals to be
licensed or registered, or whose licenses or registrations are to be renewed, for the purposes of
determining whether graduates of a training program have the knowledge and skills requisite for
practice of a health profession or use of a title.” MCL 333.16146(2)(b) permits a board to
“[r]eclassify licenses on the basis of a determination that the addition or removal of conditions or
restrictions is appropriate.” And, MCL 333.16145(3) states that “[o]nly a board or task force
shall promulgate rules to specify requirements for licenses, registrations, renewals, examinations,
and required passing scores.”

       In MCL 333.16175, the Legislature directed that a board or its task forces “consider”
various factors in developing the standards:

               In developing minimum standards of educational prerequisites for
       licensure or registration, a board and its task forces shall consider equivalency and
       proficiency testing and other mechanisms, and where appropriate grant credit for


                                                -4-
       past training, education, or experience in health and related fields. Standards may
       include those for formal education, practice proficiency, and other training,
       education, or experience which may provide equivalence to completion of formal
       educational requirements.

This statute does not restrict a board in its decisions that follow the above considerations.
Rather, it reflects a grant of power and discretion.

        Finally, it is evident from viewing the entire regulatory scheme (rather than only looking
at MCL 333.16182 in isolation), that subsection (1) was provided so that a board or task force
may, in its discretion, issue limited licenses in disciplinary proceedings. See Nolan v Mich Dep’t
of Licensing & Regulation, 151 Mich. App. 641, 653; 391 NW2d 424 (1986); MCL 333.16108
(defining “reinstatement” as “the granting of a license or certificate of registration, with or
without limitations or conditions, to an individual whose license or certificate of registration has
been suspended or revoked,” and “reclassification” as “an action by a disciplinary subcommittee
by which restrictions or conditions, or both, applicable to a license are added or removed.”);
MCL 333.16106 (defining “limitation” as “an action by which a board imposes restrictions or
conditions, or both, on a license,” and “limited license” as “a license to which restrictions or
conditions, or both, as to scope of practice, place of practice, supervision of practice, duration of
licensed status, or type or condition of patient or client served are imposed by a board.”); MCL
333.16226 (instructing disciplinary subcommittees to order a limited license as a sanction for
certain violations); MCL 333.16245(“an individual whose license is limited, suspended, or
revoked under this part may apply to his or her board or task force for a reinstatement of a
revoked or suspended license or reclassification of a limited license pursuant to section 16247 or
16249.”); MCL 333.16247(1)(“A board or task force may reinstate a license or issue a limited
license to an individual whose license has been suspended or revoked under this part if after a
hearing the board or task force is satisfied by clear and convincing evidence that the applicant is
of good moral character, is able to practice the profession with reasonable skill and safety to
patients, has met the criteria in the rules promulgated under section 16245(6), and should be
permitted in the public interest to practice.”); MCL 333.16249(“A disciplinary subcommittee
may reclassify a license limited under this part to alter or remove the limitations if, after a
hearing, it is satisfied that the applicant will practice the profession safely and competently
within the area of practice and under conditions stipulated by the disciplinary subcommittee, and
should be permitted in the public interest to so practice.”).

        Plaintiff’s argument that defendants misinterpreted and misapplied the relevant portions
of the Public Health Code fails. Plaintiff’s argument that the availability of medical care would
be enhanced by issuance of the type of limited license he seeks should be directed to the
Legislature and/or the appropriate agencies for consideration as a matter of policy.
                             III. CONSTITUTIONAL ARGUMENTS

         Plaintiff next argues that if the licensing rules at issue do not authorize at least a limited
medical license for individuals who have demonstrated competence through the testing process,
i.e., passing “Step 3” of the USMLE, those rules should be declared an unconstitutional exercise




                                                 -5-
of the state’s authority to regulate the professions because they violate his due process and equal
protection guarantees. We disagree.4

        “That the State through the legislature may provide for the licensure and regulation of
professions, like the healing arts in which the public interest is very great, is not open to
question.” Fowler v Bd of Registration in Chiropody, 374 Mich. 254, 256; 132 NW2d 82 (1965).
This is because the right to engage in business is subject to the state’s police powers to enact
laws in furtherance of the public health, safety, welfare, and morals. Grocers Dairy Co. v. Dep’t
of Agriculture Director, 377 Mich. 71, 75, 138 NW2d 767 (1966). Accordingly, when legislation
is challenged on due process and equal protection grounds because of its interference with
economic or business activity, the challenger must establish either that no legitimate public
purpose is served by the legislation or that there is no rational relationship between the
provisions and a legitimate public purpose. Stanfield v Dep’t of Licensing & Regulation, 128
Mich. App. 207, 211-212; 339 NW2d 876 (1983). Thus, there is a two-step inquiry: (1) whether
there is a legitimate public purpose, and if so, (2) whether there a rational relationship between
the legislation and the public purpose sought to be achieved.

        In this case, there is a legitimate public purpose served by the legislation: to protect the
public by ensuring that medicine is practiced in a safe and competent manner. The real dispute is
over whether there is a rational relationship between the postgraduate residency requirement and
this legitimate public purpose.

        We conclude that the Public Health Code’s requirement that a period of postgraduate
education must be completed before a license may be issued is rationally related to ensuring that
medicine is practiced in a safe and competent manner. The requirement that a residency must be
completed before a person can be licensed to practice medicine is rationally related to this public
purpose because it ensures that those who practice medicine possess a certain amount of medical
education and training and that they have adequately demonstrated their fitness and capacity to
practice medicine in a safe and competent manner by completing a residency. Although plaintiff
may be correct that there is a physician shortage and extensive areas of the state are medically
underserved, that fact is of little relevance. The legitimate public purpose that must be rationally
related to the residency requirement is ensuring the safe and competent practice of medicine, not
reducing physician shortage and eliminating medical underservice. The residency requirement
helps ensure that all licensed physicians attain proficiency in the practice of medicine. Although
eliminating this requirement may reduce physician shortage and medical underservice, it would
also frustrate the board of medicine’s ability to ensure that all licensed physicians have attained
the requisite proficiency. Accordingly, because the Public Health Code’s requirement that a
period of postgraduate education must be completed before a license may be issued is rationally
related to a legitimate public purpose, it neither violates due process nor constitutes a denial of
equal protection and plaintiff’s constitutional claims fail.




4
 This Court reviews constitutional questions de novo. In re Ayers, 239 Mich. App. 8, 10; 608
NW2d 132 (1999).



                                                -6-
         IV. ACTS IN EXCESS OF STATUTORY AUTHORITY AND UNLAWFUL
                                SUBDELEGATION

       Plaintiff next argues that the board of medicine exceeded its authority under MCL
333.17031(1) and that the Public Health Code’s regulatory scheme results in the improper
subdelegation of the licensing decision. We disagree.5

        MCL 333.17031(1) states: “An applicant for a license must complete the requirements
for the degree in medicine and must complete a period of postgraduate education to attain
proficiency in the practice of the profession, as prescribed by the board in rules . . . .” (Emphasis
added). Pursuant to this statute, the board of medicine adopted a rule requiring applicants to
satisfactorily complete two years of postgraduate clinical training in a program approved by the
board in a board-approved hospital or institution. Mich Admin Code, R 338.2316(4); R
338.2317(4). Regarding approved programs and facilities, the board adopted the following
standards:

              (2) The board approves and adopts by reference the standards for
       accrediting hospitals which were adopted in April, 1986, by the joint commission
       on accreditation of hospitals and which were effective January 1, 1987. The
       board shall consider any hospital or institution that is accredited by the joint
       commission on accreditation of hospitals as a hospital or institution approved by
       the board.

               (3) The board approves and adopts by reference the standards for
       approving postgraduate clinical training programs which were adopted in 1987 by
       the accreditation council for graduate medical education and which were effective
       July 1, 1987, entitled “The Essentials of Accredited Residencies in Graduate
       Medical Education,” and the board shall designate any program of postgraduate
       clinical training approved by the accreditation council for graduate medical
       education as a program approved by the board. [Mich Admin Code, R 338.2313.]

        Plaintiff asserts that, in adopting the above rules, the board of medicine exceeded its
statutory authority because the goal of MCL 333.17031(1) is “proficiency,” and the
Accreditation Council for Graduate Medical Education (ACGME) has declared its purpose to be
the preparation of physicians for practice in a medical specialty. Per plaintiff, while
“specialization” in the medical profession may be viewed as a worthy goal, it is not an objective
expressed in the Public Health Code. Thus, according to plaintiff, by adopting ACGME
standards, the board enlarged its authority by requiring something that the Public Health Code
does not.




5
 Whether a decision by an agency is in excess of the statutory authority or jurisdiction of the
agency is an issue of statutory interpretation, which presents a question of law reviewed de novo.
Huron Behavioral Health, 293 Mich. App. at 497.



                                                -7-
        As discussed above, the flaw in plaintiff’s argument is that the Legislature, via the Public
Health Code, invested in the board of medicine broad discretion with respect to the licensing
requirements of applicants to practice medicine. Indeed, that the board has discretion to
determine what satisfies the requirement of completing a period of postgraduate education to
attain proficiency in the practice of the profession is evident in the text of MCL 333.17031(1)
itself: An applicant for a license must complete the requirements for the degree in medicine and
must complete a period of postgraduate education to attain proficiency in the practice of the
profession, “as prescribed by the board in rules . . . .” (Emphasis added). Although plaintiff
characterizes it as “exceeding statutory authority,” the real question is whether the board’s
adoption of these standards conflicts with the Legislature’s intent as expressed in the language of
the statute. Again, given that the Public Health Code invests broad discretion in the board, and
MCL 333.17031(1) unambiguously instructs the board to exercise that discretion in setting the
postgraduate education standards, we conclude that the board’s adoption of the above standards
does not conflict with the Legislature’s intent as expressed in the language of the statute.
Accordingly, plaintiff’s argument is without merit.

        Plaintiff also asserts that the regulatory scheme at issue, which requires admission to a
postgraduate program to obtain a license, effectively enables the admissions committees of the
programs to deny a license to practice medicine, and is thus an improper subdelegation of the
licensing decision. “It is well settled that an administrative agency may not subdelegate the
exercise of discretionary acts unless the Legislature expressly grants it authority to do so.”
Edmond v Dep’t of Correction, 143 Mich. App. 527, 536; 373 NW2d 168 (1985).

        Although it is true that the admissions committees of the programs determine the
individuals who are admitted to the programs, which undoubtedly affects the likelihood of the
ultimate goal of full licensure, such a decision is one of many indirect influences on the person’s
ability to achieve the goal of licensure. Indeed, the same argument could be made concerning
the admissions committees of medical schools. We find no impermissible subdelegation of
authority.

                                 V. ANTITRUST ARGUMENTS

       Plaintiff next argues that the postgraduate clinical training rule violates antitrust law. We
disagree.6

       Michigan’s Antitrust Reform Act, MCL 445.771 et seq., makes it unlawful to engage in
anticompetitive conduct in the marketplace:

               The establishment, maintenance, or use of a monopoly, or any attempt to
       establish a monopoly, of trade or commerce in a relevant market by any person,



6
  Whether the rule requiring the completion of two years of postgraduate clinical training in a
program approved by the ACGME violates antitrust law presents a question of law reviewed de
novo. Huron Behavioral Health, 293 Mich. App. at 497.



                                                -8-
         for the purpose of excluding or limiting competition or controlling, fixing, or
         maintaining prices, is unlawful. [MCL 445.773.]

The act contains an exemption for state agencies and boards:

                This act shall not apply to a transaction or conduct specifically authorized
         under the laws of this state or the United States, or specifically authorized under
         laws, rules, regulations, or orders administered, promulgated, or issued by a
         regulatory agency, board, or officer acting under statutory authority of this state or
         the United States.[MCL 445.774(4).]

        Plaintiff’s argument fails because the challenged anticompetitive conduct he complains of
(requiring the completion of two years of postgraduate clinical training in a program approved by
the ACGME before a license may be issued), is undertaken pursuant to a regulatory scheme that,
as discussed above, is authorized by the Public Health Code. Thus, the exemption in MCL
445.774(4) applies.

        Regarding federal antitrust law, plaintiff did not raise this issue in his complaint nor
argue it before the trial court, and we could very well deem it waived. See Admire v Auto-
Owners Ins Co, 494 Mich. 10, 17 n 5; 831 NW2d 849 (2013) (noting that Michigan generally
follows the “raise or waive” rule of appellate review).7 In any event, the policy complained of
(again, requiring the completion of two years of postgraduate clinical training in a program
approved by the ACGME before a license may be issued) is equally exempt from federal
antitrust laws under the “state action” doctrine, because it is clearly articulated and affirmatively
expressed as state policy, and the policy is actively supervised by the State. North Carolina
State Bd of Dental Examiners v FTC, ___ US ___; 135 S. Ct. 1101, 1110; ___ L Ed 2d ___
(2015).

                                   VI. REGULATORY TAKING

       Plaintiff next argues that denying him a license is a regulatory “taking” of private
property in violation of state and federal law. We disagree.8

        “The constitutions of both the United States and the State of Michigan provide that
private property shall not be taken without due process or just compensation.” In re Certified
Question, 447 Mich. 765, 787; 527 NW2d 468 (1994). “One who asserts an uncompensated
taking claim must first establish that a vested property right is affected.” Id. at 788. “Without a
property right, a plaintiff has no basis for challenging a statute on the ground that it constitutes a
confiscatory taking without due process of law.” Id. A vested property right is an interest that is


7
 Plaintiff asserts that he raised the federal antitrust issue in paragraph 48G of his complaint. He
did not. All he did was cite a case from this Court and indicate in a parenthetical that this Court
was citing the United States Supreme Court. The paragraph repeatedly refers to “Michigan law”
and “Michigan’s antitrust act,” and never cites to or mentions any specific federal law.
8
    This Court reviews constitutional questions de novo. In re Ayers, 239 Mich. App. at 10.



                                                  -9-
more than a mere expectation. Id. Rather, it requires a “legitimate claim of entitlement.”
Berkowitz v Dep’t of Licensing & Regulation, 127 Mich. App. 556, 563, 339 NW2d 484 (1983).

        In this case, although plaintiff may have had an expectation that his education,
examination results, and experience would enable him to obtain a residency and ultimately a full
license to practice medicine, that is not a vested property right. See Berkowitz, 127 Mich. App. at
562–563 (holding that appellant had no property interest protected by due process in obtaining a
psychology license, because he did not have a legitimate claim to being licensed pursuant to the
rules promulgated under the psychologists registration act); Nolan, 151 Mich. at 655 (“We
conclude that appellant’s expectation of obtaining a physician’s assistant license when his
interim license expired was not an interest protected by the Due Process Clause.”). Because
plaintiff cannot establish that a vested property right is affected, his uncompensated taking claim
fails. In re Certified Question, 447 Mich. at 788.

    VII. DUE PROCESS OR STATUTORY RIGHT TO AN ADMINISTRATIVE HEARING

       Lastly, plaintiff argues that he was denied his due process and statutory right to an
administrative hearing. We disagree.9

        No person may be deprived of life, liberty, or property without due process of law. US
Const, Am V; US Const, Am XIV; Const 1963, art 1, § 17. In this case, plaintiff did not have a
due process right to an administrative hearing because, as discussed above, plaintiff cannot
establish that a vested property right was affected, and thus he was not deprived, or at risk of
being deprived, of a life, liberty, or property interest protected by due process. Due process
protections are only required when a life, liberty, or property interest is at stake.

          Plaintiff also asserts that he was entitled to a hearing pursuant to MCL 333.16232, which
states:

                  (1) The department shall provide an opportunity for a hearing in
          connection with the denial, reclassification, limitation, reinstatement, suspension,
          or revocation of a license or a proceeding to reprimand, fine, order restitution, or
          place a licensee on probation.

                  (2) The department shall provide an opportunity for a hearing in
          connection with the denial, limitation, suspension, revocation, or reinstatement of
          a registration or a proceeding to reprimand, fine, order restitution, or place a
          registrant on probation.




9
  This Court reviews constitutional questions de novo. In re Ayers, 239 Mich. App. at 10.
Likewise, whether plaintiff had a right to an administrative hearing pursuant to MCL
333.16232(1) is an issue of statutory interpretation, which presents a question of law reviewed de
novo. Huron Behavioral Health, 293 Mich. App. at 497.



                                                 -10-
              (3) A disciplinary subcommittee shall meet within 60 days after receipt of
       the recommended findings of fact and conclusions of law from a hearings
       examiner to impose a penalty.

                (4) Only the department shall promulgate rules governing hearings under
       this article, article 7, or article 8 and related preliminary proceedings.

        The statute does state that “the department shall provide an opportunity for a hearing in
connection with the denial . . . of a license . . . .” MCL 333.16232(1). However, in the instant
dispute, defendants did not actually deny plaintiff a license. Rather, they informed plaintiff that
the “limited license” he sought did not exist and was not authorized by statute or rules, rejected
his self-made “application” for the non-existent license, and refunded his money. This was not a
“denial . . . of a license,” because no such license exists and no such license is authorized under
the Public Health Code. Plaintiff did not have a right to a hearing under these circumstances,
where he filed an application for a non-existent license.

       Affirmed.



                                                            /s/ David H. Sawyer
                                                            /s/ Michael J. Kelly
                                                            /s/ Douglas B. Shapiro




                                               -11-